Citation Nr: 1803004	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  14-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right ankle fracture with degenerative joint disease.  

2. Entitlement to service connection for right hip arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013, January 2014, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of a disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); Snuffer v. Gober, 10 Vet. app. 400 (1997).  

The Veteran seeks a rating in excess of 10 percent for residuals of a right ankle fracture.  The Veteran was most recently afforded a VA examination in connection with that claim in January 2013.  In his July 2017 hearing, the Veteran testified that his right ankle disability has worsened since that examination and indicated that he would be willing to appear for a new examination.  As such, the Board will remand that claim so that a new examination may be conducted.  

Concerning the claim of service connection for a right hip disability, once VA undertakes to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the Veteran asserts that his right hip disorder is secondary to his right ankle disability.  The Board notes that the Veteran was afforded an examination in September 2013.  At that time, the examiner determined that the Veteran's right ankle disability did not cause any abnormal gait.  Addendum opinions were subsequently obtained in August 2014 and June 2016, however both opinions relied on the finding that the Veteran's gait was not altered by his right ankle disability.  In his July 2017 hearing, the Veteran testified that his right ankle causes limping to the point of altering his gait, affecting his right hip.  As such, the Board will remand this claim as well, so that a new examination may be conducted, and an opinion obtained which considers the Veteran's complete medical picture.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claims.  The RO should obtain any outstanding evidence, to include VA treatment records, which are not already of record.

2. Schedule the Veteran for a new VA examination to assess his right ankle and right hip claims.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a detailed examination of the Veteran, to include taking a medical history.  The examiner is reminded that the Veteran is competent to report observable symptomatology.  Thereafter, the examiner should provide a complete and detailed description of the Veteran's right ankle disability, to include limitation of motion, malunion of the os calcis or astragalus, astragalectomy, and/or evidence of ankylosis.  A thorough description of how the Veteran's ankle disability affects his activities of daily living would be of great assistance to the Board in adjudicating the claim, and therefore should be included.  

The examiner should also evaluate the Veteran's right hip disability and provide the following opinion:  whether it is at least as likely as not that the Veteran's right hip disability is etiologically related to his service-connected right ankle disability.  In rendering this opinion, the examiner should specifically address the Veteran's report of an altered gait due to his ankle disability.

All opinions rendered should be supported by a discussion, to include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If either benefit should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




